           Case 4:19-cv-00779-BRW Document 21 Filed 05/18/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

RICHARD GILLIAM                                                                PLAINTIFF
#209415

VS.                             Case No. 4:19-cv-00779-BRW-JTR

KEVIN SMITH, Jail Administrator/Deputy,
Lonoke County Detention Facility, et al.                                   DEFENDANTS




                                           ORDER

       Defendants’ agreed motion to voluntarily dismiss this case is GRANTED,1 and this case

is DISMISSED WITHOUT PREJUDICE. I certify that an in forma pauperis appeal from this

Order would not be taken in good faith.2

       IT IS SO ORDERED this 18th day of May, 2021.



                                           Billy Roy Wilson__________________
                                           UNITED STATES DISTRICT JUDGE




       1
           Doc. 20.
       2
           28 U.S.C. § 1915(a)(3).
